DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 28 June 2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 29 July 2022 is acknowledged.  The traversal is on the ground(s) of lack of undue burden.  This is not found persuasive because Groups I-II are directed to specific inventions (i.e. different process and composite) that require differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 July 2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7, 9, 10 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Do - US20140255785 which incorporates the Do ‘495 reference (US2013/0309495).
	Claim 1: Do discloses a process of making a core shell composite by subjecting a mixture of graphene/graphite and a metallic particle to a media ball mill exfoliation apparatus (abs, ¶102-104 and Figs 1 and 9 with accompanying text). 
	Claim 2: It is noted that the graphitic source material of Do meets the claimed graphene since the instant claims are silent regarding any structural limitations such as the thickness or number of layers. 
	Claims 3-4, 6, 7 and 18: Do discloses a size of less than 10 microns such as 1 micron Si particles, a flake structure, a milling machine and a speed of <1500 rpm (Do ‘495: example 1).  
Claims 9, 10 and 20-22: Do does not disclose any specific step to vary the temperature nor the  pressure thus the standard temperature and pressure (which fall within the claimed range) are inevitably present.
Claim(s) 1-10 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhamu (US-20170338472-A1).
	Claims 1, 2, 6: Zhamu discloses a process of making core-shell composites by subjecting a mixture of graphene nanoplatelets, metallic particles and a solvent to a ball mill apparatus (abs, ¶60-68, 70, 99-103 and examples 1-6).
	Claims 3-5 and 18: Zhamu discloses various metallic particles such as Ti, a preferred range of 100 nm, various solvents such as NMP and the graphene nanoplatelets (¶60-68, examples 1-6).
	Claims 7-10 and 19-22: Zhamu discloses the 300 rpm, a planetary ball mill with steel or zirconia, room temperature and heating to 1200 0C (¶56-70, 99-103 and examples). Do does not disclose any specific step to vary the  pressure thus the standard pressure (which fall within the claimed range) is inevitably present.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Do.
The Do reference discloses the claimed invention but does not explicitly disclose the claimed size range. It is noted that the claimed values is construed as a result-effective variable, i.e., a variable which achieves a recognized result. Given that the Do reference discloses a similar method with similar components and a range of less 10 microns, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the size of the starting material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables since the reference also discloses a similar end-product.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). 
Claim(s) 11-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Do or Zhamu as applied to claim 1 above and further in view of Kay (US-20110012067-A1).
The Do or Zhamu reference discloses the claimed invention but does not explicitly disclose the feature of the subsequent pyrolysis step.  In an analogous art, the Kay reference discloses subjecting a mixture of a metal particle and a carbon component to a ball milling process and subsequently applying a pyrolytic step to the core shell product to gain the benefit of enhanced crystallization, impurities removal and conductivity/charge cycling (abs, examples and ¶75).  One of ordinary skill in the art would have recognized that applying the known technique of Kay to the teachings of Do or Zhamu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the cited references shows the ability to apply such features into similar systems, methods and compositions for the benefit gain of enhanced crystallization, impurities removal and conductivity/charge cycling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764